DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 03/09/2021.
Claims 1-30 presented for examination.
Response to Arguments
Applicant’s arguments relating to 35 USC 101, see Remarks pgs. 3-10, filed 03/09/2021, with respect to claims 1, 11, and 21 have been fully considered and are persuasive.  The rejection of 1, 11, and 21 has been withdrawn. 
Applicant’s arguments relating to 35 USC 103, see Remarks pg. 11-12, filed 03/09/2021, with respect to claims 1, 11, and 21 have been fully considered and are persuasive.  The rejection of claims 1, 11, and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-30 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “a second section assigned an offset value referencing another memory unit of the plurality of memory units, wherein the another memory unit is associated with another node coupled to the current node via an edge” as recited in claims 1, 11, and 21.  
The closest prior art of record Stanfill et al (US Publication No. 2004/0073529) discloses each graph template is associated with a different type of computation graph and each computation graph includes a number of graph elements,…one or more pools of computing resources are formed, each graph element of a computation graph is associated with a corresponding one of the pools of computing resources…computer resources from corresponding pools are assigned to the graph elements par [0006], GEC module creates a runtime data structure for the graph instance in a functionally shared memory par [0043], Fig. 3 is one embodiment of a runtime graph data structure 300 for an instance of a computation graph, a header section 320 includes the number of vertices and the number of links of the graph, runtime graph data structure also includes a vertex section that specifies the vertices of the graph in a series of records 332, each associated with a different vetex, the runtime structure also includes a link section, which includes link records each specify a different link of the graph par [0046], each vertex record also includes a process pool identification that specifies a pool of processes associated with that vertex…the processing for a vertex can be performed by any member of the identified pool, processes are dynamically allocated for each work element and therefore different work elements that are processed by the same vertex in an instance of a computation graph may be processed by different members of the identified pool par [0049], buffer section of runtime graph data structure 300 includes a number of separate buffer areas associated with the links of the graph, each link record typically includes a buffer location that identifies a corresponding buffer area for that link record, each buffer area typically includes FIFO queue that holds a number of work elements that have not yet been processed by the destination vertex of the corresponding link par [0051]-par [0054].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        05/26/2021